Filed 8/20/14 Donaldson v. Ojaroodi CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


CHARLES O. DONALDSON, JR.,                                           B251472

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VS023783)
         v.

MOHAMMAD OJAROODI,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Debra
Cole-Hall, Judge. Affirmed.
         Charles O. Donaldson, Jr., in pro. per., for Plaintiff and Respondent.
         Mohammed Ojaroodi, in pro. per., for Defendant and Appellant.




                                        _________________________
       Appellant Mohammed Ojaroodi appeals from the entry of a civil restraining order
against him in favor of his neighbor. Finding no grounds for reversal, we affirm.

                   FACTUAL AND PRODCEDURAL SUMMARY
       Appellant Ojaroodi and his neighbor respondent Charles Donaldson, Jr. have been
in a dispute for some years, culminating in Donaldson’s request for a temporary
restraining order in 2012. After a series of continuances while related criminal charges
proceeded, the restraining order came on for hearing on August 8, 2013.
       Donaldson testified that Ojaroodi had thrown gasoline on Donaldson’s door, had
threatened him and his wife, and threatened to shoot him. Donaldson asserted he was in
fear for his life, and that of his wife and grandchildren. Donaldson also testified that
Ojaroodi had sprayed water on him and his wife and called him offensive names.
       Ojaroodi was represented by counsel at the hearing. Counsel asserted the dispute
concerned cigarette smoke coming from Donaldson’s garage onto Ojaroodi’s property,
and denied the allegations of threats and use of gasoline. Ojaroodi testified that he had
not made the threat asserted by Donaldson, but instead had tried to work out a solution
for the smoke. He also denied putting gasoline on the door.
       The court indicated its intention to grant the restraining order, at which point
Ojaroodi asked to bring to the court’s attention a conflict in the statements in the police
report; his counsel made no request. The court made no ruling on the issue, and, after the
parties discussed the terms of the order, issued an order with a term of three years.
Ojaroodi timely appealed.

                                      DISCUSSION
       On appeal, Ojaroodi, representing himself, argues that the trial court erred because
it: failed to issue a statement of decision; granted the order without sufficient evidence;
and refused to consider impeachment evidence.




                                              2
       1. Standard of Review
       We review the trial court’s decision to determine whether there is sufficient
evidence to support the ruling; “we review the evidence before the court in accordance
with the customary rules of appellate review. We resolve all factual conflicts and
questions of credibility in favor of the prevailing party and indulge in all legitimate and
reasonable inferences to uphold the finding of the trial court if it is supported by
substantial evidence which is reasonable, credible and of solid value.” (Schild v. Rubin
(1991) 232 Cal.App.3d 755, 762.)

       2. Statement of Decision
       Code of Civil Procedure, Section 632,1 requires the court to issue a statement of
decision, explaining the basis for its decision, when requested by a party appearing at the
trial. In a case such as this, where the trial was concluded within one calendar day, the
request must be made prior to the submission of the matter for decision.2
       The record of this proceeding does not indicate any request by counsel for
Ojaroodi, or by Ojaroodi himself, for a statement of decision. Accordingly, the court did
not err.


1     All further statutory references, unless otherwise noted, are to the Code of Civil
Procedure.
2      “In superior courts, upon the trial of a question of fact by the court, written
findings of fact and conclusions of law shall not be required. The court shall issue a
statement of decision explaining the factual and legal basis for its decision as to each of
the principal controverted issues at trial upon the request of any party appearing at the
trial. The request must be made within 10 days after the court announces a tentative
decision unless the trial is concluded within one calendar day or in less than eight hours
over more than one day in which event the request must be made prior to the submission
of the matter for decision. The request for a statement of decision shall specify those
controverted issues as to which the party is requesting a statement of decision. After a
party has requested the statement, any party may make proposals as to the content of the
statement of decision. [¶] The statement of decision shall be in writing, unless the
parties appearing at trial agree otherwise; however, when the trial is concluded within one
calendar day or in less than 8 hours over more than one day, the statement of decision
may be made orally on the record in the presence of the parties.”

                                              3
       3. Sufficiency of the Evidence
       Section 527.6 provides three grounds for possible relief: unlawful violence (527.6,
subd. (b)(1)); a credible threat of violence (527.6, subd. (b)(2)); or harassment (527.6,
subd. (b)(3)). Although the court did not indicate in its ruling the ground on which it
based its decision, the testimony of Donaldson, which the trial court believed, pointed
most directly to a finding of a credible threat of violence.
       This ground requires clear and convincing evidence of a “knowing and willful
statement or course of conduct that would place a reasonable person in fear for his or her
safety, or the safety of his or her immediate family, and that serves no legitimate
purpose.” (527.6, subd. (b)(3).) Here, there was sufficient evidence of a threat to kill,
which placed Donaldson in fear of his own safety as well as that of his family. (See, e.g.,
USS-Posco Industries v. Edwards (2003) 111 Cal.App.4th 436 [party told co-workers he
had a gun and would kill them].) Moreover, Donaldson also testified that gasoline had
been placed on his door, raising a reasonable fear of explosion. Taken together, and
resolving all credibility questions in favor of the prevailing party, as we must, this
evidence is sufficient to support the order.

       4. Impeachment Evidence
       Ojaroodi asserts the court erred in excluding prior inconsistent statements by
Donaldson contained in a police report. While the court is required to receive relevant
testimony, and to give a party charged with harassment the opportunity to present his or
her case (Ensworth v. Mullvain (1990) 224 Cal.App.3d 1105, 1110), the party seeking to
introduce evidence must object to its exclusion and make known to the trial court the
substance of the excluded evidence, along with its relevance. (Malatka v. Helm (2010)
188 Cal.App.4th 1074, 1086.)
       Here, the record is silent. Ojaroodi’s counsel did not request cross-examination of
Donaldson, nor did he request that the court consider statements in the police report in
any manner. While Ojaroodi himself suggested there was a conflict in the statements,
counsel did not proffer the report or indicate what those conflicting statements were. The


                                               4
record on appeal does not contain the police report, or any information pertaining to it.
As a result, not only did Ojaroodi fail to adequately raise the issue at the trial court, he
has failed to provide any basis for us to determine whether the evidence was relevant
impeachment.

                                       DISPOSITION
       The issuance of the restraining order is affirmed. Respondent is to recover his
costs on appeal.




                                                   ZELON, J.




We concur:




       PERLUSS, P. J.




       WOODS, J.




                                               5